Title: From Thomas Jefferson to United States Senate, 24 January 1806
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States
                            
                        Jan. 24. 1806
                  
                        According to the request of your Resolution of yesterday I again communicate the letter of the Minister
                            Plenipotentiary of the US. at London to the Secretary of that government for foreign affairs dated Oct. 18. 1805. with a
                            postscript of Oct. 25. but still in confidence that the matter of it shall not be made public.
                        
                            Th: Jefferson
                            
                        
                    